United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, NW ROCHESTER
PROCESSING & DISTRIBUTION CENTER,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James A. Meserve, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0022
Issued: October 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2019 appellant, through counsel, filed a timely appeal from an August 13,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an overpayment
of compensation in the amount of $8,907.41, for which she was without fault, because she
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
age-related retirement benefits for the period January 1 to June 22, 2019 without an appropriate
offset; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $424.09 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On March 13, 2009 appellant, then a 54-year-old distribution clerk, filed a notice of
recurrence (Form CA-2a) alleging that she sustained additional neck, arm, and shoulder pain on or
before March 3, 2009, due to factors of her federal employment.4 OWCP converted the recurrence
claim as one for a new occupational disease assigned File No. xxxxxx602.
On May 6, 2009 appellant filed a Form CA-2a under OWCP File No. xxxxxx602 alleging
a May 4, 2009 increase in neck and shoulder pain due to factors of her federal employment. She
stopped work on May 4, 2009 and did not return.
On June 10, 2009 OWCP accepted appellant’s claim in File No. xxxxxx602 for cervical
spondylosis without myelopathy. It paid her wage-loss compensation on the supplemental rolls as
of June 20, 2009 and on the periodic rolls as of August 2, 2009.
On April 26, 2011 OWCP expanded acceptance of her claim in File No. xxxxxx602 to
include cervical spondylosis without myelopathy, right rotator cuff syndrome, and allied disorders.
On April 28, 2011 appellant elected to receive FECA compensation benefits.
On November 28, 2012 appellant completed an EN1032 form, which asked that she report
any benefits received from SSA received as part of an annuity under the Federal Employees
Retirement System (FERS), but indicated that she was not to report any benefits received from
SSA on account of employment in the private sector. She responded “No” to the question of
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the August 13, 2019 decision, OWCP received additional evidence. Appellant
also submitted additional evidence on appeal. The Board’s Rules of Procedure provides: “The Board’s review of a
case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not
before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the
Board is precluded from reviewing this additional evidence for the first time on appeal. Id.
4

The recurrence claim was originally filed by appellant under OWCP File No. xxxxxx638. In that claim, OWCP
had accepted that on January 1, 2009 appellant sustained a lumbosacral sprain and a left shoulder/upper arm sprain
when she slipped and fell on ice while in the performance of duty.

2

whether she received benefits from SSA as part of an annuity for federal service. Appellant
completed additional EN1032 forms on November 14, 2013, November 15, 2015, November 10,
2016, November 22, 2017, January 9, 2018, and November 8, 2018.
On May 14, 2019 OWCP requested that SSA provide a dual benefits calculation. In a form
dated May 20, 2019, SSA responded that effective January 1, 2019 appellant’s SSA rate with
FERS was $2,012.00 and without FERS was $450.40.
In a June 20, 2019 FERS offset calculation worksheet, OWCP determined that appellant’s
monthly FERS offset was $1,561.80, equivalent to $1,441.66 every 28 days, or $51.49 per day.
OWCP multiplied the $51.49 daily offset by 173, the number of days from January 1 through
June 22, 2019, resulting in a total overpayment amount of $8,907.41.
In a June 20, 2019 letter, OWCP informed appellant that she had been receiving SSA agerelated retirement benefits since January 1, 2019 and that a portion of her SSA benefits were
attributed to her federal service. It found that, if her federal service was not included in her SSA
computation, she would be entitled to $450.40 rather than $2,012.20, and that her monthly FERS
offset was $1,561.80, and the 28-day offset was $1,441.66. OWCP reduced appellant’s 28-day
compensation payments by $1,441.66.
In a preliminary determination dated July 5, 2019, OWCP notified appellant that she had
received an overpayment of compensation in the amount of $8,907.41 because her compensation
benefits had not been reduced for the period January 1 through June 22, 2019, by the portion of
her SSA benefits that were attributable to her federal service and, therefore, she had received a
prohibited dual benefit.
OWCP calculated the overpayment amount by determining the difference between
appellant’s SSA amount with and without FERS for the period January 1 through June 22, 2019.
It noted that her monthly SSA rate was $2,012.20, with a FERS offset of $1,561.80 per month,
$1,441.66 every 28 days, or $51.59 per day. Multiplying the $51.49 daily offset by the 173 days
from January 1 through June 22, 2019 resulted in a total overpayment of $8,907.41. OWCP further
made a preliminary determination that appellant was without fault in the creation of the
overpayment due to the complexity of her benefits situation. It requested that she complete the
enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. Additionally, OWCP notified appellant that, within 30 days of the letter, she could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
On July 24, 2019 appellant requested that OWCP make a decision based on the written
evidence. She indicated her disagreement with the fact and amount of the overpayment and
requested waiver of recovery of the overpayment. Appellant asserted that OWCP erred in
calculating the amount of the overpayment because her monthly SSA benefit was $1,766.00 and
not $2,012.00. In support of her assertion, she provided a March 21, 2019 SSA “Notice of Award,”
indicating that her January 2019 payment was $1,327.00 based on her request to receive reduced
retirement benefits due to the FECA offset. An April 5, 2019 SSA letter notes a monthly benefit
payment of $1,766.00.

3

By decision dated August 13, 2019, OWCP finalized its preliminary overpayment
determination and found an overpayment of compensation in the amount of $8,907.41 for the
period January 1 through June 22, 2019 because it had failed to offset appellant’s compensation
payments for the portion of her SSA age-related retirement benefits that were attributable to her
federal service. It found that she was not at fault in the creation of the overpayment, but denied
waiver of recovery as appellant failed to complete the Form OWCP-20. Therefore, the evidence
of record was insufficient to substantiate that recovery would either defeat the purpose of FECA
or be against equity and good conscience. OWCP determined that it would require recovery by
deducting $424.09 from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.6
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of SSA benefits that are attributable to the federal service of the
employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
The case record establishes that beginning January 1, 2019, appellant concurrently received
FECA wage-loss compensation and SSA age-related retirement benefits without an appropriate
offset. As noted, a claimant cannot receive concurrent compensation for wage loss and SSA agerelated retirement benefits attributable to federal service for the same period.9 The Board finds
that fact of overpayment is therefore established.

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see B.B., Docket No. 19-0822 (issued February 18, 2020); B.F., Docket No. 18-1345
(issued February 6, 2019).
8

FECA Bulletin No. 97-09 (February 3, 1997); see also M.D., Docket No. 19-1500 (issued February 24, 2020);
G.K., Docket No. 18-0243 (issued August 17, 2018).
9

5 U.S.C. § 8116(d)(2); J.T., Docket No. 18-1791 (issued May 17, 2019).

4

The Board further finds, however, that OWCP improperly calculated appellant’s
overpayment for the period January 1 through June 22, 2019. OWCP determined the $8,907.41
amount of the overpayment based on monthly SSA age-related retirement benefits of $2,012.00.
However, the record contains conflicting evidence regarding the amount of appellant’s monthly
SSA benefits. The May 20, 2019 dual benefits calculation, verified on July 11, 2019, indicated a
$2,012.00 monthly SSA benefit. A March 21, 2019 SSA “Notice of Award” letter noted a monthly
payment of $1,327.00 and an April 5, 2019 SSA “Notice of Award” letter noted a monthly
payment of $1,766.00, both amounts are significantly less than $2,012.00.
A claimant is entitled to an overpayment decision that clearly explains how the amount
was calculated.10 The Board finds that the overpayment decision in this case does not provide
such an explanation.11 Therefore, the amount of the overpayment has not yet been established.
On remand OWCP shall determine the exact amount of the overpayment of compensation.
It shall then issue a new preliminary overpayment determination, with an overpayment action
request form, a Form OWCP-20, and instructions for appellant to provide supporting financial
information. After this and such other further development as deemed necessary, OWCP shall
issue a de novo decision.12
CONCLUSION
The Board finds that fact of overpayment has been established. The Board further finds
that this case is not in posture for decision regarding the amount of the overpayment.

10

L.B., Docket No. 19-1322 (issued January 27, 2020); A.J., Docket No. 18-1152 (issued April 1, 2019); J.W.,
Docket No. 15-1163 (issued January 13, 2016); see also O.R., 59 ECAB 432 (2008) (with respect to overpayment
decisions, OWCP must provide clear reasoning showing how the overpayment was calculated); see Jenny M. Drost,
56 ECAB 587 (2005) (to comply with OWCP’s overpayment procedures, an overpayment decision must contain a
clearly written explanation indicating how the overpayment was calculated).
11

Id.

12
As the case is not in posture for decision regarding the amount of overpayment, the issues of waiver and recovery
of the overpayment are rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: October 28, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

